Terry, C. J., delivered the opinion of the Court—Burnett, J., concurrring.
The facts, as found by the Court, fully support the judgment.
The sureties, upon the official bond of an officer, are only responsible for his official acts, and not for private debts he may contract on his individual account.
From the time when plaintiff declined to receive the money collected on his execution, and gave the officer permission to use it, it became a loan, for which the officer was individually responsible.
Upon the second judgment, no sum was ever collected by the constable, nor was any execution ever placed in his hands. By an agreement between the parties, the officer purchased a piece of property from the judgment-debtor, and assumed the payment of the debt.
Judgment affirmed.